This is a companion case to H.M. Leonard and Earl Leonard, partners doing business as the Big Four Line, v. Minnie Stepp, No. 25805, (175 Okla. 487, 53 P.2d 1110) this day decided. The causes were consolidated for purposes of trial and were briefed together in this court.
The defendant in error, T.G. Stepp, is the husband of Minnie Stepp, defendant in error in cause No. 25805. He commenced this action to recover for loss of services of his wife, medical expense incurred, and damages to his automobile.
The opinion in cause No. 25805 is adopted as the opinion in this case, and for the reasons therein stated, the judgment of the trial court is reversed and the cause remanded, with directions to grant the defendant a new trial.
McNEILL, C. J., and BAYLESS, WELCH, and CORN, JJ., concur.